Citation Nr: 1100414	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  06-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for visual impairment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to July 1947, 
from July 1947 to April 1951, and from January 1952 to April 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in November 2005, a statement of the 
case was issued in April 2006, and a substantive appeal was 
received in April 2006.

In June 2008, the Veteran testified at a RO hearing; a transcript 
of this proceeding is associated with the claims file.  In 
October 2010, the Veteran withdrew his request for a Board 
hearing.

The Board notes that an April 2008 RO rating decision granted 
entitlement to service connection for tinnitus; thus, this issue 
is not currently in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  In addition, the Board finds that 
the Veteran's July 2008 statement constituted a withdrawal of his 
service connection claim pertaining to rheumatoid arthritis.  38 
U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2010).

The issues of entitlement to service connection for 
headaches, neck disability, elbow disability, prostate 
cancer, forehead disability (including a scar), shoulder 
disability, knee disability, arthritis (other than 
rheumatoid arthritis), chest disability, lung disability, 
and wrist disability have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regrettably, the record as it currently stands is inadequate for 
the purpose of rendering a fully informed decision.  Therefore, 
the Board finds that additional development is necessary prior to 
final appellate review.  In such circumstances, a remand to the 
AMC/RO is required in order to fulfill its statutory duty to 
assist the Veteran to develop the facts pertinent to the claim.  
See Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

The Board notes that service treatment records document that the 
Veteran was involved in a motor vehicle accident in January 1965.  
A service treatment record from February 1965 states that 
residuals of trauma sustained in the accident included a scar on 
the forehead, ecchymosis on the left lower eyelid, laceration of 
the hands, and contusions of both elbows and knees.  Two days 
after the accident, a service treatment record documents that the 
Veteran reported that his vision had been very slightly blurred.  
In June 1965, the Veteran was underwent an optometric 
examination; the Veteran was prescribed spectacles.  In August 
1965, the Veteran requested further examination due to blurring 
of the lateral field, and was afforded an ophthalmologic 
consultation.  The principal diagnosis by the referring physician 
was muscular imbalance.  The ophthalmologic consultation revealed 
no abnormalities of visual field or fundi.  During the November 
1965 discharge examination, the Veteran reported having 
experienced eye trouble.  At this time, an examiner found the 
Veteran's field of vision to be normal.

The Board notes that the claims file contains current eye 
treatment records from the Virginia Mason Medical Center.  
However, these records do not provide a nexus opinion.

The Board notes that the Veteran has not been afforded a VA 
medical examination to assess the nature and etiology of his 
claimed vision impairment.  In this regard, VA has a duty to 
assist claimants in the development of facts pertinent to their 
claims and VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5103A.

The Board finds that there is currently insufficient competent 
medical evidence on file for making a decision on the claim.  
Therefore, the Board finds that a VA examination and medical 
opinion, which is clearly based on full consideration of the 
Veteran's documented medical history and assertions and which is 
supported by a clearly stated rationale, is needed to resolve the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Board observes that all relevant post-service 
treatment records may not be associated with the claims file.  In 
this regard, the Board notes that the Veteran reported treatment 
from an ophthalmologist, Dr. P.S., on his April 2005 claim.  The 
Board finds that these records would be relevant to the Veteran's 
claimed visual impairment.  The Board observes that these records 
are not associated with the claims file.  The Board finds that 
the record is unclear as to whether the RO has taken all 
appropriate action to request and obtain these records.  
Therefore, in order to afford the Veteran every consideration 
with his appeal, the Board is of the opinion that he should be 
provided another opportunity to authorize VA to obtain these 
records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
Board notes that the Veteran has also identified post-service 
treatment from numerous medical facilities on multiple 
statements, including his April 2006 substantive appeal.  The 
Board is unclear as to whether records from these other medical 
facilities would be relevant to the Veteran's claim for service 
connection for visual impairment.

The Board stresses that the Veteran has an obligation to 
cooperate fully with VA's efforts to obtain medical records.  38 
C.F.R. § 3.159.  While VA has a duty to assist the Veteran in the 
development of his claim, the Veteran has a duty to cooperate 
with VA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, the Board notes that additional evidence was received 
since the September 2008 supplemental statement of the case.  
This evidence will undergo preliminary review by the AMC/RO 
during the course of the remand actions directed below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO should take appropriate action 
to obtain and associate with the claims file 
any relevant post-service medical records 
identified by the Veteran, specifically 
including treatment from Dr. P.S. (whose 
information is documented on the Veteran's 
April 2005 claim).  Also, the Board notes 
that the Veteran's April 2006 substantive 
appeal lists numerous treating facilities.  
If additional records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should be 
clearly documented in the claims file.

2.  Then, the Veteran should be scheduled for 
an appropriate VA examination to ascertain 
the nature and etiology of his claimed visual 
impairment.  It is imperative that the claims 
folder be reviewed in conjunction with the 
examination.  Any medically indicated special 
tests should be accomplished, and all special 
tests and clinical findings should be clearly 
reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinion:

Is it at least as likely as not (i.e., 50% 
or higher degree of probability) that the 
Veteran's claimed visual impairment is 
causally related to his active duty 
service or any incident therein, 
specifically including his January 1965 
motor vehicle accident?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

3.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report obtained and ensure that 
an adequate opinion with rationale has been 
offered.

4.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issue on appeal should be 
readjudicated.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


